IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 71407-4-1
                       Respondent,
                                                DIVISION ONE
                  v.



JAMES EUGENE TYLER JR.,                         UNPUBLISHED OPINION

                       Appellant.               FILED:     jul 1 3 2015

       Per Curiam - James Tyler Jr. appeals his convictions for furnishing liquor to a

minor and communication with a minor for immoral purposes. He argues that the court

erred in failing to enter written CrR 3.5 findings and conclusions and that we must

remand for their entry. The trial court belatedly entered the findings and conclusions,

however, and Tyler has not alleged any prejudice from their delayed entry. Accordingly,

he fails to demonstrate grounds for relief. State v. Cannon. 130 Wn.2d 313, 329, 922

P.2d 1293 (1996) ("Although the practice of submitting late findings and conclusions is

disfavored, they may be 'submitted and entered even while an appeal is pending' if the

defendant is not prejudiced by the belated entry of findings." (quoting State v. McGarv,

37 Wn. App. 856, 861, 683 P.2d 1125 (1984)); State v. Gaddv. 114 Wn. App. 702, 705,

60 P.3d 116 (2002), affd, 152 Wn.2d 64, 93 P.3d 872 (2004).
                                                                                      r*o
                                                                                      c=>         --:   * 
                                                                                                  ^r' -*r' ' • - •
                                                                                                  .--*",-',
                                                                                      **'—•,      f O '"'

                                                                                      Ilv-'       ^::;:--' -;
                                                                                      —«



                                                                                                  O      "•-'-'
                                                                                          •   *